Order issued: September J        Y, 2012




                                                     In The
                                        C!rnurt nf j\ppeals
                              lliftlt ilistrid nf IDexas at ilallas
                                             No. 05-12-00324-CV


                                           ALVIN LEE, Appellant
                                                        v.
                               CHAI SUKUMPANTANASARN, Appellee

                            On Appeal from the 14th Judicial District Court
                                        Dallas County, Texas
                                  Trial Court Cause No. 10-09977

                                                   ORDER
         By order dated July 30, 2012, the Court ordered Diane Robert, Official Court Reporter for the 14th

Judicial District Court of Dallas County, Texas, to file either: (l) the reporter's record; (2) written verification

that no hearings were recorded; or (3) written verification that appellant has not requested or made payment

arrangements for the record. We cautioned appellant that if we received verification of no request, we would order

the appeal submitted without the reporter's record. SeeTEx.R.APP.P. 37.3(c). OnJuly31, 2012, the Court received

a letter from Ms. Robert informing the Court that she did not receive a request to prepare the reporter's record.

         Accordingly, we ORDER the appeal submitted without the reporter's record. Appellee's brief is due

September 19,2012.